Zane, C. J.,
having stated the facts, delivered the opinion of the court.
The defendants insist that the justice of the peace should have required the plaintiff to give the undertaking before making the order for the arrest, and that therefore it was void, and for the further reason that it was not given until the defendant had been arrested. It appears that the bond was given immediately after the defendant was arrested and brought into court, and that she was thereafter imprisoned two days. The circumstances under which the order and arrest were made, and the undertaking given, authorize the inference that the justice anticipated the execution of the undertaking when he made the order for the arrest, and delivered it to the officer. The defendants understood the purpose of the bond when they signed it, and because they did so the plaintiff was imprisoned two days. Understanding the situation the defendants volun*120tarily executed the undertaking, and must have contemplated the consequences of their act to the plaintiff. They should have objected to its execution at that time. Not having objected then, they cannot be heard to object now.
The defendants expressly undertook to pay to Mrs. Vanderberg, in case judgment should be rendered against Connoly, the plaintiff in that case, all costs that should be adjudged to her, and all damages she might sustain in consequence of the arrest and imprisonment,- if the same should turn out to be wrongful. Having voluntarily executed the undertaking, with the knowledge that the order and arrest had been made, and in view of the fact that the defendants must have understood her imprisonment would be continued in consequence of the undertaking, we are of the opinion that it should not be held of no effect as to them, because the order and arrest were made before they executed it.
It appears from the record that J. B. Blazer, whose authority as justice of the peace is questioned by the defendants, was acting as such justice, and had been so acting for a considerable time under an appointment of the county court of Salt Lake County, and that another justice of the peace, who had been duly elected and qualified, was also acting as such justice for the same district. The appointment was made during the existence of the late Territory of Utah, in pursuance of section 101, C. L. U. 1888, which declared that “Each precinct in this Territory shall elect one justice of the peace, 'and one constable, and the same may be increased in any precinct by the county court, whenever they shall deem that the public good requires it.”
The next section provided for the qualification of such justices by taking an oath, and the execution of a bond; and section 164 Id. authorized the county court to fill vacancies *121in tbe office for any cause until tbe next general election.
Section 161, quoted, does not describe tbe office of jus-, tice of tbe peace, nor does tbe act in which it is found do so. It is an. office known to and employed in all tbe states and territories, as well as under governments in other lands. Justice of the, peace is the name of an official to which belongs certain jurisdiction that is well understood. The section quoted provides for the election of one justice of the peace in each precinct, and then authorizes the county court to increase the number whenever it deems the public good requires such increase. It is claimed the last provision is contrary to the organic act, and of no effect.
The organic act separated the powers of the territorial government into three departments, and delegated the law making power to the legislature.
It is claimed an increase of the number of justices of the peace in any district was the exercise of the legislative power, and could not be delegated by it to the county court.
The language of the organic act separating the powers of the territorial government into three departments and confiding the executive power to one, the law making power to another, and the judicial power to a third, is similar to the language of the constitution of the United States separating the law making power of that government and delegating the executive power to one class of officers, the law making power to another class, and the judicial powers to a third class. That instrument delegates the law making power of the federal government to Congress with as much certainty and clearness as the organic act delegated the law making power of the territory to its legislature. Yet Congress as early as June 6, 1874, authorized the supreme court of the territory to *122appoint commissioners, with all the powers and subject to all the duties of commissioners of the circuit courts of the United States, and with authority to take acknowledgments of bail, and sit as examining and committing magistrates in all cases arising under the law of the territory as justice of the peace, and to increase the number of such commissioners in its discretion. 1 C. L. U. 1888 Sec. 6, p. 107.
And again by Sec. 7 of an act in force March 3, 1887, the jurisdiction of said commissioners was extended as follows: “ That commissioners appointed by the supreme courts and district courts in the Territory of Utah shall possess and may exercise all the powers and jurisdiction that are or may be possessed or exercised by justices of the peace in said Territory under the laws thereof, and the same powers conferred by law on commissioners appointed by circuit courts of the United States.”
By this act congress gave to such commissioners all the powers of commissioners appointed by the circuit courts of the United States and justices of the peace of the Territory, and again recognized the power of the supreme court of the Territory to appoint said officers in its discretion and create such courts, and also delegated the same power to the district courts of the Territory. These acts of Congress were acted upon, and those courts exercised the power of increasing said courts without question for many years, and until the territorial government was superceded by statehood.
If the same rule is to be applied to the territorial enactment in question, that was applied to the congressional enactments mentioned, under similar limitations imposed by the Constitution of the United States, the section 161, above quoted, authorizing the county court to increase *123' the number of justices of the peace in any precinct must be held to be valid.
It is further urged that the organic act required justices of the peace to be elected. If the county court possessed the power to increase the number of justices as they did, then in order to make such increase immediately effectual it was necessary to appoint an incumbent of the office until an election should be held at which an incumbent could be elected.
Section 1, of an Act of Congress relating to justices of the peace in the territories provided that when for any cause there should be a vacancy in the office of the justice of the peace in any of the territories of the United States, it would be lawful to fill such vacancy by appointment or election, as might be provided by the territorial legislature.
But the view we take of this case does not render it necessary to decide whether the law, under which Blazer, the justice, was appointed, should have been held valid had his authority been questioned by a direct proceeding by the Territory. In this case a collateral attack is made upon his authority to act as such, and the question is can he be regarded as a cle facto officer ? If he can be held an officer de facto, it is unnecessary to decide that he was or was not a justice of the peace de jure. Whether Blazer’s appointment, qualification, and assumption to actas justice of the peace was in pursuance of a valid law presents a question as to which there must be doubt, without the judgment of a competent court affirming or denying its validity —a question as to which lawyers and courts might differ. A law might be so palpably unconstitutional as to be so clearly void as to leave no room to doubt its invalidity. In the latter case courts have held that appointments to judicial office should not give color of right to exercise the powers *124purported by such unconstitutional law. But as to this proposition there is a conflict in the authorities. But when the unconstitutionality or invalidity of the law is doubtful and the officer has been appointed, and qualified, and has discharged the duties pertaining to it without question, as it appears from the record Blazer had, litigants in his courts should be protected — that as to the public he should be held a de facto officer.
Doubtless Connoly believed that Blazer was authorized to act as a justice. He commenced this suit, obtained the order for plaintiff’s arrest, and she was arrested and imprisoned. She had no option, and it would appear to be a denial of justice to say to her that she is without remedy because the law was invalid under which the justice acted.
Under the Circumstances of this case, as we have stated them, we are of the opinion that the law in question, and the appointment and qualification of Blazer, and his exercise of the functions belonging to the office of justice of the peace, gave color to the rights belonging to it, and that he must be held to have been a justice of the peace de facto. State v. Carroll, 38 Conn. 449. Stevens v. Miller, 13 Am. Dec. 371. 8 Am. & Eng. Enc. of Law, 781, (2d ed.) Campbell v. Commonwealth, 9 Pa. 344. Fowler v. Bebee, et al., 9 Mass. 231.
In State v. Carroll, supra, Chief Justice Butler gave the following definition of an officer de facto:
“An officer de facto is one whose acts, though not those of a lawful officer, the law, upon principles of policy and justice, will hold valid, so far as they involve the interests of the public and third persons, where the duties of the office were exercised. 1. Without a known appointment or election, but under such circumstances of reputation or acquiescence as were calculated to induce *125people without inquiry to submit or invoke bis action, supposing him to be the officer he assumed to be. 2. Under color of a known and valid appointment or election, but where the officer has failed to conform to some precedent, requirement or condition, as to take an oath, give a bond, or the like. 3. Under color of a known election or • appointment, void, because the officer was not eligible, or because there was a want of power in the electing or appointing body, or by reason of some defect or irregularity in its exercise, such ineligibility, want of power, or defect, being unknown to the public. 4. Under color of an election or appointment by or pursuant to a public, unconstitutional law, before the same is adjudged to be such.”
According to the above definition, Blazer was clearly a de facto justice of the peace.
By the undertaking sued- on the defendants bound themselves to pay the plaintiff all costs that might be adjudged to her, and all damages which she might sustain in consequence of her arrest and imprisonment in case it should turn out to be without probable cause or wrongful. The justice found that the arrest of plaintiff was wrongful and discharged her and entered judgment against the plaintiff, .and the evidence in the record fails to show probable cause for the arrest, and no justification or excuse appears.
The assignment of errors raises the further question as to the elements the jury were authorized to take into consideration in assessing damages.
It is alleged that the court below erred in permitting evidence to go to the jury tending to prove mental anguish and physical illness in consequence of the arrest and imprisonment.
The affidavit for the arrest stated that plaintiff was about to depart from the Territory with the intention of defraud*126ing her creditors, and we must presume from the evidence defendants knew the purpose of the undertaking they signed; that it would probably cause her detention and imprisonment for a time. Such deprivation of liberty, humiliation, disappointment, mortification and disgrace would naturally cause great mental distress, and might naturally result in sickness. Such an undertaking is not like an attachment bond or a contract involving money or property considerations simply. The undertaking involved the liberty of the woman, and the persons who made it should have anticipated the consequences of their act would be different from those of a bond involving money or other property merely. When a person enter's into a contract which if violated may be expected to cause mental distress and may naturally result in physical indisposition and illness, it must be presumed he contracted with reference to the payment of damages of that character. Renihan v. Wright, 21 Am. St. Rep. 249. Wes. Union Telegraph Co. v. Broesche, 13 Am. St. Rep. 848.
Nor do we think the court erred in allowing proof of customary attorney’s fees for services, such as were rendered to plaintiff in procuring her discharge, and the judgment in her favor. The defendants should have anticipated the employment of an attorney by plaintiff when they executed the undertaking. Persons arrested and imprisoned under the circumstances plaintiff was will usually consult and employ counsel. Defendants should have contemplated such consequences, and that they would be liable therefor in case the arrest should turn out to be wrongful. Damages and costs in such cases, by the weight of authority, includes attorney’s fees.
We find no reversible error in the record. Judgment affirmed with costs against appellants.
Bartch J., and Miner, J., concur.